           Case 1:20-cv-01091-LGS Document 41 Filed 03/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                              :
 EVERLIDYZ BAEZ,                                              :
                                              Plaintiff,      :    20 Civ. 1091 (LGS)
                                                              :
                            -against-                         :         ORDER
                                                              :
 UNITED STATES OF AMERICA et al.,                             :
                                              Defendants. :
 ------------------------------------------------------------ X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Complaint in this case was filed against the United States Veterans’

Administration Hospital in Manhattan (“VA Hospital”) and non-government Defendants New

York University Langone Medical Center and Drs. Barie Salmon, Aaron Hultgren, Gordon Wu,

Hassan Mohamed and Carly Ennis, P.A. (“Non-Government Defendants”). Subject matter

jurisdiction was predicated on Plaintiff’s claims against the VA Hospital under the Federal Tort

Claims Act, 28 U.S.C. §§ 1346 and 2674 et seq., and the state-law claims against the Non-

Government Defendants were subject to the Court’s supplemental jurisdiction.

        WHEREAS, Plaintiff’s claims against the VA Hospital were settled on February 22, 2021

(Dkt. No. 36).

        WHEREAS, if “the district court has dismissed all claims over which it has original

jurisdiction,” 28 U.S.C. § 1367(c), “the district court may then undertake the discretionary

inquiry of whether to exercise supplemental jurisdiction.” Catzin v. Thank You & Good Luck

Corp., 899 F.3d 77, 85 (2d Cir. 2018).

        WHEREAS, Plaintiff and the Non-Government Defendants request the remaining state-

law claims be dismissed so they may be re-filed in state court (Dkt. No. 40 at 2). Resolution of

Plaintiff’s state law claims in state court would promote “convenience, fairness, and comity,”
           Case 1:20-cv-01091-LGS Document 41 Filed 03/25/21 Page 2 of 2




Catzin, 899 F.3d at 85 (quoting Jones v. Ford Motor Credit Co., 358 F.3d 205, 214 (2d Cir.

2004)), while ensuring a “sure[] footed reading of applicable state law,” Norman v. NYU

Langone Health System, No. 19 Civ. 67, 2020 WL 5819504, at *10 (S.D.N.Y. 2020). It is

hereby

         ORDERED that Plaintiff’s claims against the Non-Government Defendants are

dismissed without prejudice.

         The Clerk of Court is respectfully directed to close Docket Nos. 38 and 40 and the case.

Dated: March 25, 2021
       New York, New York
